ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant has presented a strong motion for rehearing, supplemented by oral argument presenting his views in a most persuasive manner. We feel that nothing can be said in addition to what is contained in the several opinions of the members of this court. The same conclusion was reached by all of us. There may be expressions in some of the opinions with which other members of the court are not in accord, but there is no difference among us as to the result announced being correct. On account of the novelty of the question arising under a new statute which has been the source of trouble in its interpretation to both trial and appellate judges, and because of the extreme penalty inflicted, we have given the matter our best individual and joint consideration. Nothing we might further say would accomplish more than a multiplication of useless words.
The motion for rehearing is overruled.

Overruled.